Citation Nr: 9910357	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-31 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of a 
perforated left eardrum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss and for tinnitus, and granted service connection 
and a noncompensable rating for a perforated eardrum of the 
left ear.  In October 1998 the veteran testified at a hearing 
before a traveling Member of the Board at the RO.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of acoustic trauma in service.  He 
claims he was repeatedly exposed to machine gun and rifle 
fire.  He also contends that his hearing loss and tinnitus 
are related to his service-connected residuals of a 
perforated left eardrum.  He claims that he was first 
assigned to be an infantryman, but after he sustained a 
perforated left eardrum and hearing loss, he was transferred 
to a non-combat unit.

VA audiometry in November 1994 showed that the veteran's 
hearing loss meets the VA standards for hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  

The RO made several requests to the National Personnel Record 
Center (NPRC) for the veteran's service medical records.  
Service medical records are not available, as they were 
presumably destroyed in a fire at that facility.  Where 
service medical records are presumed lost, the VA has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  The Board also has an 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In April 1996 the RO granted service connection and a 
noncompensable rating for a perforated left eardrum, based on 
a finding that a lay statement, submitted by John Nicolosi, 
considered with all the evidence of record, was sufficient to 
show that the veteran sustained a perforated left eardrum 
during service.  John Nicolosi reported that he was the 
veteran's sergeant at Benecia Arsenal California from 1945 to 
1946, and indicated that the veteran could not go overseas 
due to a punctured left eardrum and bilateral hearing loss 
resulting from firing rifles and machine guns. 

The veteran indicated that he underwent a tympanoplasty in 
the 1950s.  Clinical records show that in February 1964 he 
underwent surgery for a deviated septum.  At that time it was 
noted that prior to admission, he had blocked sinuses and 
nasal passages which had caused impaired hearing.  Chronic 
otitis media was also noted. , In February 1973 he was 
treated for left otitis with drainage.  In August 1987 he 
reported that his ears were plugged and he had difficulty 
hearing.  Examination revealed the tympanic membranes were 
scarred, but intact.  It is unclear what, if any, further 
disability is related to the service-connected left eardrum 
perforation.  The tympanic membrane perforation is already 
assigned the maximum schedular rating for that disability.  
38 C.F.R. § 4.87a, Diagnostic Code 6211.  

Two opinions in the file bear directly on the issue of a 
relationship between the veteran's bilateral hearing loss and 
service.  In June 1995 a VA doctor opined that the veteran's 
hearing loss could have been caused by noise trauma while in 
service, "as he denies subsequent exposure to potentially 
hazardous loud noise".  This opinion does not state the 
degree of probability that the veteran's current hearing loss 
and any noise exposure are related.  In an October 1991 
letter Ted L. Rolander, M.D., opined the veteran had 
bilateral sensorineural hearing loss most likely secondary to 
his noise exposure in the past.  This opinion does not 
specifically relate the hearing loss to noise exposure in 
service.

As noted above, where service medical records are presumed 
lost, the RO has a "heightened" duty to assist the veteran 
in developing facts pertinent to his claims.  The Board notes 
that noise exposure is a known cause of sensorineural hearing 
loss.  It is established that the veteran sustained acoustic 
trauma during service.  However, although there is a history 
of noise exposure in service, it is unclear whether that was 
a factor in the development of his current hearing loss or 
whether the hearing loss may be related to intervening 
causes.  The United States Court of Veterans Appeals (Court) 
has held that service connection can be granted for a hearing 
loss where the veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered 
while he was in military service.  Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  In light of the foregoing, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of any 
additional medical care providers (VA and 
private) who have treated him for 
bilateral hearing loss.  The RO should 
obtain copies of all pertinent records 
from the identified sources, and 
associate them with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination by an 
otolaryngologist to determine the 
etiology of his bilateral hearing loss 
and tinnitus.  The examiner should 
express an opinion as to whether it is 
at least as likely as not that the 
veteran's current bilateral hearing loss 
and/or tinnitus are related to his noise 
exposure in service, rather than to 
intervening causes.  The veteran's 
claims file must be reviewed by the 
examiner.  The examiner should take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during, and after service.  The examiner 
should also comment on any residual 
disability associated with the 
perforated left eardrum.  The examiner 
should explain the rationale for any 
opinions expressed.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


